Per Curiam. The Court of Appeals affirmed the Board of Review’s denial of unemployment benefits to petitioner, Farmer. Farmer v. Everett, 8 Ark. App. 23, 648 S.W.2d 513 (1983). We granted the petitioner’s petition to review that affirmance on May 2, 1983. After carefully studying the issues presented and the record, we are of the view that the petition was imprudently granted. Consequently, we dismiss the petition. As we have said, a denial of a petition for review does not imply approval or disapproval of the decision. Wilson v. City of Pine Bluff, 278 Ark. 65, 643 S.W.2d 569 (1982); Moose v. Gregory, 267 Ark. 86, 590 S.W.2d 662 (1979); Masingill v. State, 278 Ark. 641, 648 S.W.2d 62 (1983). Petition dismissed.